
	

114 HCON 28 IH: Expressing the sense of Congress that the President’s executive amnesty is illegal notwithstanding passage of H.R. 240, the Department of Homeland Security Appropriations Act of 2015.
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Mulvaney submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the President’s executive amnesty is illegal notwithstanding
			 passage of H.R. 240, the Department of Homeland Security Appropriations
			 Act of 2015.
	
	
 Whereas on February 27th, 2015, the Senate passed H.R. 240, the Department of Homeland Security Appropriations Act of 2015 with no provisions to address the President’s executive amnesty;
 Whereas on March 3rd, 2015, the House concurred in the Senate’s amendments by a vote of 257–167, despite opposition to the President’s executive amnesty even by those who supported the funding measure;
 Whereas on March 4th, 2015, this bill was signed by the President and became law; Whereas Article I, Section 8 of the Constitution of the United States gives Congress the power to establish a uniform rule of naturalization,;
 Whereas only Congress has the constitutional authority to legislate which classes of aliens may be granted legal status and work authorization; and
 Whereas the passage of H.R. 240 to fund the Department of Homeland Security and protect against ongoing terrorist threats could be misconstrued as the consent of Congress to the President’s illegal and unconstitutional executive amnesty: Now, therefore, be it
	
 That Congress affirms that the actions taken by the President to implement executive amnesty exceed his constitutional authority, and thus are unlawful. As used in this resolution, executive amnesty includes the following:
 (1)The memoranda issued by the Secretary of Homeland Security on November 20, 2014, on any of the following subjects:
 (A)Southern border and approaches campaign. (B)Policies for the apprehension, detention, and removal of undocumented immigrants.
 (C)Secure Communities. (D)Personnel reform for Immigration and Customs Enforcement officers.
 (E)Exercising prosecutorial discretion with respect to individuals who came to the United States as children and with respect to certain individuals who are the parents of citizens or permanent residents.
 (F)Expansion of the Provisional Waiver Program. (G)Policies supporting high skilled businesses and workers.
 (H)Families of Armed Forces members and enlistees. (I)Directive to provide consistency regarding advanced parole.
 (J)Policies to promote and increase access to citizenship. (2)The memoranda issued by the President on November 21, 2014, on any of the following subjects:
 (A)Creating welcoming communities and fully integrating immigrants and refugees. (B)Modernizing and streamlining the immigrant visa system for the 21st century.
 (3)Any substantially similar memorandum issued after November 21, 2014. (4)The memorandum issued by the Secretary of Homeland Security dated June 15, 2012, and effective on August 15, 2012 (or any substantially similar policy changes issued or taken on or after January 9, 2015, whether set forth in memorandum, Executive order, regulation, directive, or by other action).
			
